FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STEPHEN MORRIS; KELLY                    No. 13-16599
MCDANIEL, on behalf of
themselves and all others                D.C. No.
similarly situated,                5:12-cv-04964-RMW
         Plaintiffs-Appellants,

              v.                          OPINION

ERNST & YOUNG, LLP;
ERNST & YOUNG U.S., LLP,
      Defendants-Appellees.


   On Remand from the United States Supreme Court

                    Filed July 9, 2018

 Before: Sidney R. Thomas, Chief Judge, and Sandra S.
     Ikuta and Andrew D. Hurwitz, Circuit Judges.

                    Per Curiam Opinion
2             MORRIS V. ERNST & YOUNG

                      OPINION

PER CURIAM:

   In light of the Supreme Court’s opinion dated May 21,
2018, the opinion of this Court dated August 22, 2016,
834 F.3d 975 is VACATED and judgment is entered
AFFIRMING the district court’s grant of Defendant-
Appellees’ motion to compel arbitration.

    AFFIRMED.